Case 1:18-cv-01472-PAB-KLM Document 43 Filed 09/15/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 18-cv-01472-PAB-KLM

  UNITED STATES DEPARTMENT OF AGRICULTURE,

        Plaintiff,

  v.

  THE HOUSING AUTHORITY OF THE CITY OF STERLING, COLORADO,

        Defendant.


                                            ORDER


        This matter is before the Court on Plaintiff’s Motion for Discharge of Receiver

  [Docket No. 42]. The background facts and procedural history are set out in the Court’s

  order granting plaintiff’s motion to approve the sale of the property, see Docket No. 38,

  and will not be repeated unless necessary for purposes of this order.

        The discharge of a receiver is a matter within the discretion of the district court.

  See United States v. Amodeo, 44 F.3d 141, 146 (2d Cir. 1995); accord Skirvin v. Mesta,

  141 F.2d 668, 673 (10th Cir. 1944) (“[t]he power to . . . terminate a receivership no

  longer needed is a necessary incident to the power to appoint in the first instance”). A

  court should not continue a receiver if the receiver’s services are no longer needed.

  Skirvin, 141 F.2d at 673 (noting that where the necessity for a receiver has ceased to

  exist, the receivership should be discharged).

        Plaintiff states that, after this matter was terminated following plaintiff’s notice of

  voluntary dismissal, see Docket No. 41, the property was sold on or about May 27,
Case 1:18-cv-01472-PAB-KLM Document 43 Filed 09/15/21 USDC Colorado Page 2 of 3




  2020, and the receiver prepared his final receivership report on October 1, 2020.

  Docket No. 42 at 1, ¶ 3. The state-court receivership order states that the receiver

  would continue in possession of the receivership property until discharged by the Court.

  Docket No. 22-1 at 21, ¶ N. Additionally, the state-court order states

          If no objections to the final report and motion for discharge have been
          delivered to the Court, the Receiver, and other parties having entered
          their appearance in this proceeding, by first class mail to such address as
          is reflected in the Court records within fourteen (14) days after the final
          report and motion for discharge are filed with the Court, the final report will
          be accepted by the Court, and the Court will enter an Order terminating
          the Receivership and discharging the Receiver. The Receiver’s bond
          shall be dismissed following the approval of the final report and entry of
          the discharge Order.

  Id.

          Plaintiff states that the receiver has managed the property in accordance with the

  state-court order and has faithfully discharged his duties under the order. Docket No.

  42 at 2, ¶ 5. Moreover, plaintiff states that, though counsel for defendant has not

  entered an appearance in this case, counsel f or plaintiff conferred with defendant

  pursuant to D.C.COLO.LCivR 7.1(a), and defendant indicated that he has no objection.

  Id., ¶ 6.1

          The Court has not received any objections to the receiver’s final receivership

  report or to plaintiff’s motion, which was filed March 19, 2021. See id. Wherefore, it is

          ORDERED that Plaintiff’s Motion for Discharge of Receiver [Docket No. 42] is

  GRANTED. It is further



          1
           Plaintiff states that defendant indicated he has no objection “to the re quested
  stay.” Id. The Court presumes plaintiff is referring to the 14-day period mentioned in
  the state-court order.

                                                2
Case 1:18-cv-01472-PAB-KLM Document 43 Filed 09/15/21 USDC Colorado Page 3 of 3




        ORDERED that the receiver’s bond is discharged. It is further

        ORDERED that the receiver is dismissed.



        DATED September 15, 2021.

                                         BY THE COURT:


                                         ____________________________
                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                            3
